Exhibit 10.1

EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is effective as of the 20th day of
March, 2014, by and between Mark Thierer (“Executive”) and Catamaran Corporation
(formerly SXC Health Solutions Corporation) and its subsidiary, Catamaran LLC
(formerly SXC Health Solutions, Inc.) (collectively, the “Company”).
RECITALS
A.     Executive and the Company executed an employment agreement effective as
of June 30, 2008, as amended by the First Amendment thereto, dated December 23,
2008, and the Second Amendment thereto, dated September 1, 2010, and the Third
Amendment thereto dated December 17, 2012 (collectively, “Prior Agreement”).
B.    The Board of Directors of Catamaran Corporation (the “Board”), through its
Compensation Committee (the “Committee”), has determined that the Prior
Agreement should be amended and restated as set forth herein.
C.    The Company desires to continue to employ Executive under the terms and
conditions set forth in this Agreement and Executive desires to continue to be
employed by the Company under the terms and conditions set forth in this
Agreement.
D.     Executive acknowledges that as a member of the Company’s senior
management team (“Senior Executive Team”), he is one of the persons charged with
responsibility for the implementation of the Company’s business plans, and that
Executive is one of only a few employees who will have regular and complete
access to various confidential and/or proprietary information relating to the
Company. Further, Executive acknowledges that his covenants to the Company
hereinafter set forth, specifically including but not limited to his covenant
not to engage in competition with the Company, are being made in partial
consideration of the Company’s willingness to continue to employ Executive under
the terms and conditions set forth in this Agreement. As a condition of that
employment, the Company requires that this Agreement be entered into pursuant to
which Executive furnishes the Company with, among other things, certain
covenants of Executive, including Executive’s covenant not to compete with the
businesses of the Company for a reasonable period of time.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:
ARTICLE I
EMPLOYMENT RELATIONSHIP
1.1    Employment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ Executive to serve as the Company’s Chairman and
Chief Executive Officer,

1

--------------------------------------------------------------------------------



and Executive hereby accepts such employment, and agrees to perform his duties
and responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner.
1.2    Duties. Executive shall be the Company’s Chairman and Chief Executive
Officer, and shall participate as a member of the Company’s Senior Executive
Team. Executive shall report to the Company’s Board of Directors. Executive
shall perform his duties under this Agreement at the Company’s facilities in
Schaumburg, Illinois or any subsequent location of the Company’s primary
administrative operations.
1.3    Officer Position/Resignation of Board Membership. Executive is an officer
of the Company. The Company covenants and agrees that (i) Executive currently is
a member of its Board of Directors, and (ii) Executive shall be slated as a
nominee to the Company’s Board of Directors for so long as he remains the
Company’s Chief Executive Officer. Executive shall resign his position as an
officer of the Company and membership on the Company’s Board of Directors if his
employment with the Company as its Chief Executive Officer terminates for any
reason, with his resignation being effective no later than the effective date of
the termination of his employment.
1.4    Exclusive Employment. While employed by the Company hereunder, Executive
covenants to the Company that he will devote his entire business time, energy,
attention and skill to the Company (except for permitted vacation periods and
periods of illness or other incapacity), and use his good faith best efforts to
promote the interests of the Company. The foregoing shall not be construed as
prohibiting Executive from spending such time as may be reasonably necessary to
attend to his personal affairs and investments so long as such activities do not
conflict or interfere with Executive’s obligations and/or timely performance of
his duties to the Company.
1.5    Executive Representations and Warranties as to Employability. Executive
hereby represents and warrants to the Company that:
(a)    The execution, delivery and performance by Executive of this Agreement
and any other agreements contemplated hereby to which Executive is a party do
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he is bound;
(b)    Executive is not a party to or bound by any employment agreement,
non-competition agreement or confidentiality agreement with any other person or
entity (or if a party to such an agreement, Executive has disclosed the material
terms thereof to the Board prior to the execution hereof and promptly after the
date hereof shall deliver a copy of such agreement to the Board);
(c)    Upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms; and
(d)    Executive hereby acknowledges and represents that he has been given the
opportunity to consult with independent legal counsel regarding Executive’s
rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein.

2

--------------------------------------------------------------------------------



ARTICLE II    
PERIOD OF EMPLOYMENT
Executive’s employment hereunder shall continue until terminated pursuant to the
termination provisions of Article V hereof (the “Employment Period”).
ARTICLE III    
COMPENSATION
3.1    Annual Base Compensation. During the Employment Period the Company shall
pay to Executive an annual base salary in the amount of One Million, two hundred
thousand and 00/100 Dollars ($1,200,000.00) (the “Annual Base Compensation”).
The Annual Base Compensation shall be paid in regular installments in accordance
with the Company’s regular payroll practices, and shall be subject to all
required federal, state and local withholding taxes. Executive’s Annual Base
Compensation shall be reviewed annually by the Compensation Committee of the
Company’s Board of Directors, which shall make a recommendation for possible
salary modifications subject to approval by the Company’s Board of Directors,
and any such modified amount shall become the Annual Base Compensation
hereunder.
3.2    Executive Performance Bonus. In respect of each calendar year falling
within the Employment Period, Executive shall be eligible to earn an incentive
compensation bonus, depending upon the achievement of the Company’s and
Executive’s performance objectives (the “Incentive Compensation Bonus”). The
amount of the Incentive Compensation Bonus shall be targeted at one hundred
fifty percent (150%) of Executive’s Annual Base Compensation (“Target Incentive
Compensation Bonus”) and capped at two hundred percent (200%) of Executive’s
Target Incentive Compensation Bonus with the specific percentage determined by
the Company’s Board of Directors after the close of the Company’s fiscal year
(December 31). The Incentive Compensation Bonus, if any, shall be paid to
Executive at the same time other members of the Senior Executive Team are paid
their respective incentive compensation bonuses, which shall be in no event
later than the March 15 following the close of the Company’s fiscal year. If
Executive’s employment terminates as a result of a Termination for Cause or a
resignation that is not a Resignation for Good Reason, then no Incentive
Compensation Bonus shall be paid to Executive for the calendar year in which the
termination occurred. To the extent practicable, the Company’s Board of
Directors will notify Executive of Executive’s performance objectives for the
year in January of that year.
3.3    Expenses. During the Employment Period, Executive shall be entitled to
reimbursement of all business expenses reasonably incurred in the performance of
Executive’s duties for the Company, including reasonable travel-related
expenses, upon submission of all receipts and accounts with respect thereto, and
approval by the Company thereof, in accordance with the then current business
expense reimbursement policies of the Company.
3.4    Vacation. Executive shall be entitled to accrue over the course of the
calendar year paid vacation time in accordance with the Company’s then current
vacation policy.
3.5    Insurance. The Company shall provide Executive with the following
insurance benefits during the Employment Period:

3

--------------------------------------------------------------------------------



a.    Dental and vision in accordance with the terms and conditions of the
applicable plans and Company policies then in effect.
b.    A term life insurance policy with a death benefit in the amount of 2.5
times Executive’s Annual Base Compensation in accordance with the applicable
plans and Company policies then in effect, subject to a maximum death benefit of
$500,000.00.
c.    Additional Executive Group Life Insurance in the amount of $500,000.00
(contingent upon insurance company approval).
d.    Accidental death and dismemberment insurance in accordance with the
applicable plans and Company policies then in effect.
e.    Short and long-term disability insurance in accordance with the applicable
plans and Company policies then in effect.
3.6    Retirement Plan. Executive shall be eligible to participate in the
Company’s deferred compensation plans, including its 401(k) plan.
3.7    Equity Grants. Upon termination of Executive’s employment due to
Executive’s Resignation for Good Reason, Termination by the Company without
Cause, Termination due to Death or Total Disability, or Termination Arising Out
of a Change of Control (as such term was defined in the Prior Agreement), all
unvested units of equity in the Company held by Executive which were granted to
Executive prior to January 1, 2014, including stock options and restricted stock
units, shall immediately vest. Upon termination of Executive's employment due to
Executive’s Resignation for Good Reason, Termination by the Company without
Cause, Termination due to Death or Total Disability, or Termination Arising Out
of a Change of Control (as such term is defined in this Agreement), all unvested
units of equity in the Company held by Executive which are granted to Executive
after January1, 2014, including stock options and restricted stock units, shall
immediately vest. For clarification, no unvested units of equity in the Company
held by Executive even if granted prior to or after January 1, 2014 shall vest
if Executive’s employment with the Company terminates due to Termination by the
Company for Cause or a resignation by the Executive that does not constitute a
Resignation for Good Reason.
3.8    Long-Term Incentive Plan. Executive shall be permitted to participate in
the Company’s Long-Term Incentive Plan in the same manner as the Company’s other
Senior Executive Team members, with future annual grants based on Executive’s
performance as determined by the Company’s Board of Directors.
3.9    Other Fringe Benefits. During the Employment Period, Executive shall be
entitled to receive such of the Company’s other fringe benefits as are being
provided to other Executives of the Company on the Senior Executive Team.



4

--------------------------------------------------------------------------------



3.10    Vehicle Allowance. Executive shall receive a monthly payment of Eight
Hundred Seventy Five and 00/100 Dollars ($875.00) for Executive’s use of a
personal automobile for business use (“Vehicle Allowance”). The Vehicle
Allowance shall be subject to all required federal, state and local withholding.
ARTICLE IV    
COVENANTS OF EXECUTIVE
4.1    Covenants Regarding Developments. Executive agrees as follows with regard
to any developments that relate to the Company’s business or Confidential and
Proprietary Information, or that Executive conceives, makes, develops or
acquires, including, but not limited to, any trade secrets, discoveries,
inventions, improvements, ideas, programs, formulas, diagrams, designs, plans
and drawings, whether or not reduced to writing, patented, copyrighted or
trademarked (“Developments”):
(a)    Executive shall promptly and fully disclose all Developments to the
Company, and shall prepare, maintain, and make available to the Company adequate
and current written records of such Developments and all modifications,
research, and studies made or undertaken by Executive with respect thereto.
(b)    All Developments and related records shall become and remain the
exclusive property of the Company and, to the extent Executive has any rights
thereto, Executive hereby assigns all such rights, title, and interest to the
Company.
(c)    Upon request by the Company, Executive, at any time, whether during or
after Executive’s employment by the Company, shall execute, acknowledge and
deliver to the Company all assignments and other documents which the Company
deems necessary or desirable to: (i) vest the Company with full and exclusive
right, title, and interest to such Developments, and (ii) enable the Company to
file and prosecute an application for, or acquire, maintain or enforce, all
letters of patent, trademark registrations, and copyrights covering such
Developments.
(d)    The foregoing provisions regarding assignments do not apply to any
Developments for which no equipment, supplies, facility or trade secret
information of the Company was used, and which were developed entirely on
Executive’s own time, unless the Developments: (i) relate to the Company’s
business or to its actual or demonstrably anticipated research or development,
or (ii) result from any work performed by Executive for the Company.
4.2    Ownership and Covenant to Return Documents, etc. Executive agrees that
all Company work product and all documents or other tangible materials (whether
originals, copies or abstracts), including without limitation, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, customer records, correspondence, computer disks
or print-out documents, contracts, orders, messages, phone and address lists,
invoices and receipts, and all objects associated therewith, which in any way
relate to the business or affairs of the Company either furnished to Executive
by the Company or are prepared, compiled or otherwise acquired by Executive
during the Employment Period, shall be the sole and exclusive property of the
Company. Executive shall not, except for the use of the Company, use, copy or
duplicate any of

5

--------------------------------------------------------------------------------



the aforementioned documents or objects, nor remove them from the facilities of
the Company, nor use any information concerning them except for the benefit of
the Company, either during the Employment Period or thereafter. Executive agrees
that he will deliver all of the aforementioned documents and objects that may be
in his possession to the Company on the termination of his employment with the
Company, or at any other time upon the Company’s request.
4.3    Nondisclosure Covenant. Executive recognizes that by virtue of
Executive’s employment with the Company, Executive will be granted otherwise
prohibited access to trade secrets and other confidential and proprietary
information that is not known to its competitors or within the industry
generally, that was developed by the Company over a long period of time and/or
at substantial expense, and which is confidential in nature or otherwise of
great competitive value to the Company. This information (“Confidential and
Proprietary Information”) includes, but is not limited to, the Company’s trade
secrets; information relating to the Company’s production practices and methods
of doing business; sales, marketing, and service strategies, programs, and
procedures; contract expiration dates, customers and prospective customers,
including, but not limited to, their particularized requirements and
preferences, and the identity, authority, and responsibilities of their key
contact persons; payment methods; service and product costs; profit margins and
minimally acceptable profit margins; pricing structures and incentive plans;
vendors; financial position and business plans; marketing plans; computer
programs and databases; research projects; new product and service developments;
and any other information of the Company or any of its vendors or customers that
the Company informs Executive, or which Executive should know by virtue of his
position or the circumstances in which he learned it, is to be kept
confidential. Confidential and Proprietary Information does not include
information that is (i) in the public domain (except as a result of a breach of
this Agreement or Executive’s obligations under a statutory or common law
obligation) or (ii) obtained by Executive from a third party subsequent to the
termination of Executive’s employment with the Company (except where the third
party obtains the information in violation of a contractual obligation, a
statutory or common law obligation). Executive agrees that during the Employment
Period and at all times thereafter (a) Executive will not disclose, use or
permit others to use any Confidential and Proprietary Information, or otherwise
make use of any of it for his own purposes or the purposes of another, except as
required in the course of his employment for the benefit of the Company or
provided that prior written notice is given to the Company and Executive
cooperates with the Company in any efforts by the Company to limit the scope of
such obligation and/or to obtain confidential treatment of any material
disclosed pursuant to such obligation, as required by law, and (b) Executive
will take all reasonable measures, in accordance with the Company’s policies,
procedures, and instructions, to protect the Confidential and Proprietary
Information from any accidental or unauthorized disclosure or use.
4.4    Noninterference Covenant. Executive agrees that during the Employment
Period and for the (i) twenty-four (24) month period thereafter if Executive is
eligible to receive a Severance Benefit or Change of Control Severance Benefit
upon execution and nonrevocation of a Separation Agreement and General Release
substantially in the form attached hereto as Exhibit A or (ii) twelve (12) month
period thereafter if Executive is not eligible to receive a Severance Benefit or
a Change of Control Severance Benefit upon execution and nonrevocation of such
Separation Agreement and General Release (as applicable, “Restricted Period”),
he will not, for any reason, directly or indirectly solicit, hire, or otherwise
do any act or thing which may induce any other employee of the Company

6

--------------------------------------------------------------------------------



(who is employed by the Company at the end of Executive’s employment with the
Company) to leave the employ of the Company.
4.5    Covenant of Nonsolicitation of Customers. Executive acknowledges the
Company’s legitimate interest in protecting its customers for a reasonable
period of time following the termination of Executive’s employment. Accordingly,
Executive agrees that during the Restricted Period, Executive will not: (a)
directly or indirectly, solicit or accept business from, or provide products or
services to, any Customer, where such business, products or services would be
competitive with the Company’s business, products or services as described in
section 4.6, or (b) do any act or thing which may interfere with or adversely
affect the relationship (contractual or otherwise) of the Company with any
Customer or vendor of the Company or induce any such Customer or vendor to cease
doing business with the Company. For purposes of this paragraph, the term
“Customer” means (i) a customer of the Company to which Executive sold or
provided the Company’s products or services at any time during the two (2) year
period immediately preceding the termination of Executive’s employment, (ii) any
entity for which Executive orchestrated, developed, supervised, coordinated or
participated in marketing strategy, marketing plans and marketing campaigns on
behalf of the Company at any time during the two (2) year period immediately
preceding the termination of Executive’s employment, or (iii) any entity as to
which Executive acquired Confidential and Proprietary Information at any time
during Executive’s employment with the Company.
4.6    Covenant Not to Compete. Executive expressly acknowledges that (i) the
Company is and will be engaged in the business of providing pharmacy benefit
management services and healthcare transaction processing services and
information technology solutions to the pharmaceutical industry, including
without limitation: (x) pharmacy benefits services and analytics software and
related ASP services, including claims processing, pharmacy networks, data
warehousing and information analysis, rebate contracting and formulary
management, clinical initiatives, mail order pharmacy services, specialty
pharmacy services, and consumer web services; (y) pharmacy practice management
and point of sale (POS) systems for retail pharmacy (independents and chains),
institutional/nursing home pharmacy, and high-volume mail order pharmacy; and
(z) specialty pharmacy products and services; (ii) Executive is one of a limited
number of persons who has extensive knowledge and expertise relevant to the
businesses of the Company; (iii) Executive’s performance of his services for the
Company hereunder will afford Executive full and complete access to and cause
Executive to become highly knowledgeable about the Company’s Confidential and
Proprietary Information; (iv) the agreements and covenants contained in this
section 4.6 are essential to protect the business and goodwill of the Company,
because, if Executive enters into any activities competitive with the businesses
of the Company, Executive will cause substantial harm to the Company; (v)
Executive will be exposed to the Company’s largest customers; (vi) the business
territory of the Company at the time this Agreement was entered into constitutes
the United States and Canada (“Business Territory”); and (vii) Executive’s
covenants to the Company set forth in this section 4.6 are being made in
consideration of the Company’s willingness to employ him. Accordingly, Executive
hereby agrees that during the Restricted Period, Executive shall not, within the
Business Territory, directly or indirectly own any interest in, invest in, lend
to, borrow from, manage, control, participate in, consult with, become employed
by, render services to, or in any other manner whatsoever engage in, any
business which is competitive with any business actively being engaged in by the
Company or actively (and demonstrably) being considered by the Company for entry
into on the date of the

7

--------------------------------------------------------------------------------



termination of Executive’s employment with the Company. The preceding to the
contrary notwithstanding, Executive shall be free to make investments in the
publicly traded securities of any corporation, provided that such investments do
not amount to more than 1% of the outstanding securities of any class of such
corporation.
4.7    Remedies for Breach. Executive recognizes that the rights and privileges
granted to Executive by this Agreement, and Executive’s corresponding covenants
to the Company, are of a special, unique, and extraordinary character, the loss
of which cannot reasonably or adequately be compensated for in damages in any
action at law or through the offset or withholding of any monies to which
Executive might be entitled from the Company. Accordingly, Executive understands
and agrees that the Company shall be entitled to equitable relief, including a
temporary restraining order and preliminary and permanent injunctive relief, to
prevent or enjoin a breach of this Agreement. Executive also understands and
agrees that any such equitable relief shall be in addition to, and not in
substitution for, any other relief to which the Company may be entitled.
ARTICLE V    
TERMINATION
5.1    Termination and Triggering Events. Notwithstanding anything to the
contrary elsewhere contained in this Agreement, the Employment Period shall
terminate upon the occurrence of any of the following events (hereinafter
referred to as “Triggering Events”): (a) Executive’s death; (b) Executive’s
Total Disability; (c) Retirement, (d) Executive’s Resignation; (e) Termination
by the Company for Cause; (f) Termination by the Company without Cause; (g)
Termination Arising Out of a Change of Control; or (h) Resignation for Good
Reason.
5.2    Rights Upon Occurrence of a Triggering Event. Subject to the provisions
of section 5.3 hereof, the rights of the parties upon the occurrence of a
Triggering Event shall be as follows:
(a)    Death, Total Disability or Retirement. If the Triggering Event was
Executive’s Death, Total Disability or Retirement, then Executive shall be
entitled to receive (i) Executive’s Annual Base Compensation and accrued but
unpaid vacation through the date thereof; and (ii) payment of the Executive’s
Incentive Compensation Bonus based on actual performance for the year in which
the termination occurred, if any, pro-rated to Executive’s date of termination
(payable at the same time other members of the Senior Executive Team are paid
their respective incentive compensation bonuses which shall be in no event later
than March 15 following the close of the Company’s fiscal year).
(b)    Resignation or Termination by the Company for Cause. If the Triggering
Event was Executive’s Resignation (other than a Resignation for Good Reason) or
a Termination by the Company for Cause, then Executive shall be entitled to
receive Executive’s Annual Base Compensation and accrued but unused vacation
time through the date of the Triggering Event, and to continue to participate in
the Company’s executive welfare plans and programs (including, without
limitations, health insurance plans) through the date of the Triggering Event
and, thereafter, only to the extent permitted under the terms of such plans and
programs.

8

--------------------------------------------------------------------------------



(c)    Termination by Company Without Cause/Resignation for Good Reason. If the
Triggering Event was a Termination by the Company Without Cause (that is not a
Termination Arising Out of a Change of Control) or a Resignation for Good
Reason, then Executive shall be entitled to receive (i) Executive’s Annual Base
Compensation and accrued but unpaid vacation through the date thereof; (ii)
payment of Executive’s Incentive Compensation Bonus based on actual performance
for the year in which the termination occurred, if any, pro-rated to Executive’s
date of termination (payable at the same time other members of the Senior
Executive Team are paid their respective incentive compensation bonuses which
shall be in no event later than March 15 following the close of the Company’s
fiscal year); and (iii) the Severance Benefit. For purposes of this subsection
5.2(c), any payment or benefit that the Executive receives shall be treated as a
“separate payment” for the application of section 409A of the Internal Revenue
Code (“Code”). If the Executive receives any payment or benefit due to his
Termination by the Company Without Cause or Resignation for Good Reason, Company
will determine if the involuntary separation from service exception of Treasury
regulation §1.409A-1(b)(9)(iii) applies. The Severance Benefit shall be paid
within 60 days after the date of Executive’s separation from service, and
Executive shall receive the benefits provided in subsections 5.2(c)(ii) and
(iii) only if Executive executes and does not revoke a Separation Agreement and
General Release substantially in the form attached hereto as Exhibit A within 30
days after the date of Executive’s separation from service. If the Compensation
Committee determines that the Executive is a Specified Employee then his
Severance Benefit due under this paragraph (c) shall be made no earlier than the
six (6) month anniversary of the Triggering Event or upon the death of the
Executive if earlier, pursuant to section 409A of the Code with regard to that
portion of the Severance Benefit that constitutes deferred compensation under
section 409A of the Code and does not satisfy the involuntary separation from
service exception to Treasury regulation §1.409A-1(b)(9)(iii) or any other
exception from treatment as deferred compensation subject to the six-month
payment delay provisions of section 409A(a)(2)(B)(i) of the Code.
(d)    Termination Arising Out of a Change of Control. If the Triggering Event
was a Termination Arising Out of a Change of Control, then Executive shall be
entitled to receive (i) Executive’s Annual Base Compensation and accrued but
unpaid vacation through the date thereof; (ii) payment of Executive’s Target
Incentive Compensation Bonus for the year in which the termination occurred, if
any, pro-rated to Executive’s date of termination (payable at the same time
other members of the Senior Executive Team are paid their respective incentive
compensation bonuses which shall be in no event later than March 15 following
the close of the Company’s fiscal year); and (iii) the Change of Control
Severance Benefit. The Change of Control Severance Benefit shall be paid within
60 days after the date of Executive’s separation from service, and Executive
shall receive the benefits provided in subsections 5.2(d)(ii) and (iii) only if
Executive executes and does not revoke a Separation Agreement and General
Release substantially in the form attached hereto as Exhibit A within 30 days
after the date of Executive’s separation from service. Notwithstanding the
foregoing to the contrary, if the Compensation Committee determines that the
Executive is a Specified Employee then his Change of Control Severance Benefit
due under this paragraph (d) shall be made no earlier than the six (6) month
anniversary of the Triggering Event or upon the death of the Executive, if
earlier, pursuant to section 409A of the Code with regard to that portion of the
Severance Benefit that constitutes deferred compensation under section 409A of
the Code and does not satisfy the involuntary separation from service exception
to Treasury regulation §1.409A-1(b)(9)(iii) or any

9

--------------------------------------------------------------------------------



other exception from treatment as deferred compensation subject to the six-month
payment delay provisions of section 409A(a)(2)(B)(i) of the Code.
(e)    Cessation of Entitlements and Company Right of Offset. Except as
otherwise expressly provided herein, all of Executive’s rights to salary,
benefits, and bonuses hereunder (if any) which would otherwise accrue after the
termination of the Employment Period shall cease upon the date of such
termination. To the extent (i) either not involving amounts treated as deferred
compensation pursuant to section 409A of the Code or otherwise permissible with
respect to amounts treated as deferred compensation pursuant to section 409A
without triggering additional tax pursuant to section 409A(a)(1)(B) and (ii)
permitted by law, the Company may offset any loans, cash advances or fixed
amounts which Executive owes the Company against any amounts it owes Executive
under this Agreement.
(f)    Treatment of Options. Unless otherwise provided in the option award
agreement and except as otherwise provided in the next sentence, Executive shall
exercise any vested options within ninety (90) days from date of the termination
of his employment or those options shall expire. All options shall expire
immediately upon a Termination by the Company for Cause.
(g)    No Duplication of Benefits. For clarification, Executive shall receive
benefits under only one subsection 5.2(a) through 5.2(d) of this Agreement.
For further clarity, the payments provided for in subsections 5.2(b), 5.2(c),
and 5.2(d) of this Agreement will not be subject to any reduction or
elimination, except as provided by subsection 5.2(e), or if Executive breaches
any of his obligations under Article IV of this Agreement, but will not be
reduced should Executive obtain alternative employment in accord with Article
IV.
5.3    Survival of Certain Obligations. The provisions of Articles IV and VI
shall survive any termination of the Employment Period by reason of the
occurrence of a Triggering Event.
5.4    Definitions. For purposes of Article V, the following definitions apply:
(a)    “Change of Control Severance Benefit” means:
(1)    A lump-sum payment equal to three (3) times the sum of (i) the
Executive’s Annual Base Compensation at the time of the termination of
Executive’s employment and (ii) the Target Incentive Compensation Bonus (not
pro-rated) for the year in which Executive’s employment terminated;
(2)    Payment of the COBRA insurance continuation benefit on behalf of
Executive, his spouse and their eligible dependents for thirty-six (36) months
following the termination of Executive’s employment to the extent such COBRA
insurance continuation benefit is available; provided, the necessary elections
are made by Executive, his spouse and their dependents and Executive, his spouse
and their dependents remain eligible to receive COBRA insurance continuation
benefits or would have been eligible to receive COBRA insurance continuation
benefits except for the eighteen (18) month maximum period for COBRA upon
employment termination (for example, Executive does not become covered under
another group health plan); provided, further

10

--------------------------------------------------------------------------------



however, to the extent the payment of the COBRA insurance continuation benefit
would in the reasonable judgment of the Company either (i) subject the Company
to an excise tax under the Code or other penalty pursuant to the
non-discrimination requirements imposed under the Patient Protection and
Affordable Care Act or similar requirements, (ii) result in payments or benefits
under the health insurance plan being considered as taxable income under section
105(h) of the Code or (iii) if COBRA insurance continuation benefit is not
available, then in the event of any of (i), (ii) or (iii) and in lieu of the
continuing monthly COBRA payments, the Company shall pay the Executive a lump
sum payment at the same time that the payment is made under section 5.4(a)(1)
(or within thirty (30) days after such later time when (i), (ii) or (iii) of
this subsection is determined (such later time of determination, “Benefit
Determination”)), in an amount equal to thirty-six (36) months of COBRA payments
less the number of months of COBRA payments made prior to the Benefit
Determination, based upon the cost of such COBRA coverage on the date of the
termination of Executive’s employment; and
(3)    Outplacement services for up to twelve (12) months following the
effective date of the termination of Executive’s employment with the Company
through an outplacement firm selected by Executive and approved by the
Compensation Committee of the Company’s Board of Directors.
(b)    “Resignation” means a voluntary termination of Executive’s employment
with the Company before age 62 that is not a Resignation for Good Reason.
(c)    “Resignation for Good Reason” means a voluntary termination of
Executive’s employment hereunder before age 62 on account of, and within ninety
(90) days after, the occurrence of one or more of the following events:
(i)    The assignment to Executive of any duties inconsistent in any material
respect with Executive’s position (including status, offices and titles),
authority, duties or responsibilities as contemplated by section 1.2 hereof
which results in a diminution of Executive’s position, excluding for this
purpose an isolated, insubstantial or inadvertent action not taken in bad faith
and which is remedied by the Company within thirty (30) days after receipt of
written notice thereof given by Executive;
(ii)    The failure of the Company to comply with any of the material provisions
of this Agreement, other than an isolated, insubstantial or inadvertent action
not taken in bad faith and which is remedied by the Company within thirty (30)
days after receipt of written notice thereof given by Executive; or
(iii)    Executive is required to relocate his principal business office or his
principal residence outside of the Chicago metropolitan area, or the Company
assigns Executive duties that could reasonably require such a relocation unless,
within thirty (30) days of receipt of written notice by Executive, the Company
removes the assignment of the duties that necessitated or could necessitate the
relocation; or
(iv)    The material diminution of Executive’s Annual Base Compensation,
excluding for this purpose an isolated, insubstantial or inadvertent action not
taken in bad faith and

11

--------------------------------------------------------------------------------



which is remedied by the Company within thirty (30) days after receipt of
written notice thereof given by Executive.
A voluntary termination of Executive’s employment on or after age 62 that would
constitute a “Resignation for Good Reason” as set forth above in this section
5.4(c) but for the Executive’s being age 62 or older shall constitute a
“Resignation for Good Reason” solely for purposes of determining a “Termination
Arising Out of a Change of Control” in section 5.4(f).
(d)     “Retirement” means a termination of Executive’s employment with the
Company on or after age 62 that is not a Termination by the Company for Cause.
(e)    “Severance Benefit” means:
(1)    A lump-sum payment equal to two (2) times the sum of (i) the Executive’s
Annual Base Compensation at the time of the termination of Executive’s
employment and (ii) the Target Incentive Compensation Bonus (not pro-rated) for
the year in which Executive’s employment terminated;
(2)    Payment of the COBRA insurance continuation benefit on behalf of
Executive, his spouse and their eligible dependents for eighteen (18) months
following the termination of Executive’s employment; provided, the necessary
elections are made by Executive, his spouse and their dependents and Executive,
his spouse and their dependents remain eligible to receive COBRA insurance
continuation benefits; provided, further however, to the extent the payment of
the COBRA insurance continuation benefit would in the reasonable judgment of the
Company either (i) subject the Company to an excise tax under the Code or other
penalty pursuant to the non-discrimination requirements imposed under the
Patient Protection and Affordable Care Act or similar requirements or (ii)
result in payments or benefits under the health insurance plan being considered
as taxable income under section 105(h) of the Code, then in the event of either
(i) or (ii), and in lieu of the continuing monthly COBRA payments, the Company
shall pay the Executive a lump sum payment at the same time that the payment is
made under section 5.4(e)(1) (or within thirty (30) days after such later time
when (i) or (ii) of this subsection is determined (such later time of
determination, “COBRA Determination”)), in an amount equal to eighteen (18)
months of COBRA payments less the number of months of COBRA payments made prior
to the COBRA Determination, based upon the cost of such COBRA coverage on the
date of the termination of Executive’s employment; and
(3)    Outplacement services for up to twelve (12) months following the
effective date of the termination of Executive’s employment with the Company
through an outplacement firm selected by Executive and approved by the
Compensation Committee of the Company’s Board of Directors.
(f)    A “Termination Arising Out of a Change of Control” occurs when Executive
incurs a Resignation for Good Reason or if Executive incurs a Termination by the
Company without Cause within the thirty (30) month period commencing six months
before a “Change of Control” and ending twenty-four (24) months after a “Change
of Control,” which shall be defined under this Agreement to mean any of the
following occurrences:

12

--------------------------------------------------------------------------------



(i)    Any person, other than Catamaran Corporation or an employee benefit plan
of Catamaran Corporation, acquires directly or indirectly the Beneficial
Ownership (as defined in section 13(d) of the Securities Exchange Act of 1934,
as amended) of any voting security of Catamaran Corporation and becomes,
immediately after and as a result of such acquisition, directly or indirectly,
the Beneficial Owner of voting securities representing 50% or more of the total
voting power of all of the then-outstanding voting securities of Catamaran
Corporation;
(ii)    The shareholders of Catamaran Corporation approve a merger,
consolidation, recapitalization, or reorganization of Catamaran Corporation, a
reverse stock split of outstanding voting securities, or consummation of any
such transaction if shareholder approval is not sought or obtained, other than
any such transaction that would result in at least 75% of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after, and as a result of such transaction, being Beneficially Owned
by at least 75% of the holders of outstanding voting securities of Catamaran
Corporation immediately prior to the transaction, with the voting power of each
such continuing holder relative to other such continuing holders not
substantially altered in the transaction; or
(iii)    The shareholders of Catamaran Corporation approve a plan of complete
liquidation of Catamaran Corporation or Catamaran LLC or an agreement for the
sale or disposition by Catamaran Corporation of all or a substantial portion of
assets (i.e., 50% or more) of the total assets of Catamaran Corporation or
Catamaran LLC.
(g)    “Termination by the Company for Cause” means termination by the Company
of Executive’s employment for:
(i)    The failure of Executive to comply with any of the material provisions of
this Agreement, other than an isolated, insubstantial or inadvertent action not
taken in bad faith and which is remedied by Executive within thirty (30) days
after receipt of written notice thereof given by the Company;
(ii)    A conviction of Executive by a court of competent jurisdiction of a
felony;
(iii)    The refusal, failure, or neglect of Executive to perform his duties
under this Agreement in a manner that is materially detrimental to the business
or reputation of the Company unless remedied by Executive within thirty (30)
days after receipt of written notice thereof given by the Company; provided,
however, that termination by the Company because of Executive’s poor performance
of his job duties shall not constitute a Termination by the Company for Cause;
(iv)    The engagement by Executive in illegal, unethical or other wrongful
conduct that is materially detrimental to the business or reputation of the
Company; or
(v)    The pursuit by Executive of interests that are materially adverse to the
Company unless remedied by Executive within thirty (30) days after receipt of
written notice thereof given by the Company.

13

--------------------------------------------------------------------------------



A termination of Executive’s employment for Cause shall be effected in
accordance with the following procedures. The Company shall give Executive
written notice (“Notice of Termination for Cause”) of its intention to terminate
Executive’s employment for Cause, setting forth in reasonable detail the
specific conduct of Executive that it considers to constitute Cause and the
specific provision(s) of this Agreement on which it relies, and stating the
date, time and place of the Board Meeting for Cause. The “Board Meeting for
Cause” means a meeting of the Board at which Executive’s termination for Cause
will be considered, that takes place not less than ten (10) and not more than
twenty (20) business days after Executive received the Notice of Termination for
Cause. Executive shall be given an opportunity, together with counsel, to be
heard at the Board Meeting for Cause. Executive’s termination for Cause shall be
effective when and if a resolution is duly adopted at the Board Meeting for
Cause by simple majority vote of the entire membership of the Board of the
Company, stating that in the good faith opinion of the Board of the Company, the
Executive engaged in the conduct described in the Notice of Termination for
Cause, and that such conduct constitutes Cause under this Agreement.
(h)    “Termination by the Company without Cause” means a termination of
Executive’s employment by the Company before age 62 which is not a Termination
by the Company for Cause. A voluntary termination of Executive’s employment on
or after age 62 that would constitute a “Termination by the Company without
Cause” as set forth in the preceding sentence but for the Executive’s being age
62 or older shall constitute a “Termination by the Company without Cause” solely
for purposes of determining a “Termination Arising Out of a Change of Control”
in section 5.4(f).
(i)    “Total Disability” means the Executive (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan which covers the
Executive. Subject to the provisions of section 409A and the Treasury
regulations issued thereunder, any determination of whether the Executive
satisfies the definition of 'Total Disability' shall be made by the Compensation
Committee, based upon medical evidence from a physician selected by the
Compensation Committee. Any determination of whether the Executive satisfies the
definition of “Total Disability” for purposes of this Agreement shall not be
construed as a determination for any other purpose.
ARTICLE VI    
GENERAL
6.1    Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Illinois without regard to any choice of law or conflicts
of law rules or provisions (whether of the State of Illinois or any other
jurisdiction), irrespective of the fact that Executive may become a resident of
a different state.

14

--------------------------------------------------------------------------------



6.2    Binding Effect. The Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Executive and
Executive’s executors, administrators, personal representatives and heirs.
6.3    Assignment. Executive expressly agrees for Executive and on behalf of
Executive’s executors, administrators and heirs, that this Agreement and
Executive’s obligations, rights, interests and benefits hereunder shall not be
assigned, transferred, pledged or hypothecated in any way by Executive,
Executive’s executors, administrators or heirs, and shall not be subject to
execution, attachment or similar process. Any attempt to assign, transfer,
pledge, hypothecate or otherwise dispose of this Agreement or any such rights,
interests and benefits thereunder contrary to the foregoing provisions, or the
levy of any attachment or similar process thereupon shall be null and void and
without effect and shall relieve the Company of any and all liability hereunder.
This Agreement shall be assignable and transferable by the Company (but the
Company shall not be required to assign or transfer this Agreement) to any
successor in interest without the consent of Executive.
6.4    Complete Understanding. This Agreement constitutes the complete
understanding among the parties hereto with regard to the subject matter hereof,
and supersedes any and all prior agreements and understandings relating to the
employment of Executive by the Company, other than (a) any equity grant
agreements previously entered into between Executive and the Company and (b) the
Company’s executive incentive compensation recoupment policy.
6.5    Amendments. No change, modification or amendment of any provision of this
Agreement shall be valid unless made in writing and signed by all of the parties
hereto.
6.6    Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive. The waiver by Executive of a breach of any
provision of this Agreement by the Company shall not operate as a waiver of any
subsequent breach by the Company.
6.7    Venue, Jurisdiction, Etc. Executive hereby agrees that any suit, action
or proceeding relating in any way to this Agreement shall be brought and
enforced in the Circuit Court of Cook County, State of Illinois or in the
District Court of the United States of America for the Northern District of
Illinois, Eastern Division, and in either case Executive hereby submits to the
jurisdiction of each such court. Executive hereby waives and agrees not to
assert, by way of motion or otherwise, in any such suit, action or proceeding,
any right of removal, any claim that Executive is not personally subject to the
jurisdiction of the above-named courts, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Executive consents and agrees to service of process or
other legal summons for purpose of any such suit, action or proceeding by
registered mail addressed to Executive at Executive’s address listed in the
business records of the Company. Executive and the Company do each hereby waive
any right to trial by jury, Executive or it may have concerning any matter
relating to this Agreement.
6.8    Indemnification of Executive. Executive is hereby entitled to
indemnification for Executive’s acts or omissions in Executive’s capacity as an
executive or officer of the Company or

15

--------------------------------------------------------------------------------



member of the Company’s Board of Directors to the same extent as other members
of the Senior Executive Team and Board of Directors and in the manner provided
by the Company’s bylaws. In addition to, and notwithstanding the foregoing, the
Company shall indemnify Executive within ten (10) days of the Company receiving
evidence satisfactory to the Company’s Board of Directors of a liability or
expense covered by section 6.8 of this Agreement (“Indemnification Claim”);
provided, the Company shall have the right to assume, at its own expense, the
defense of any liability or expense giving rise to the Indemnification Claim.
The provisions of this section 6.8 shall survive the termination of this
Agreement for any reason.
6.9    Directors and Officers Liability Insurance. The Company shall maintain
adequate Directors and Officers liability insurance coverage, which shall
include Executive in his capacity as an officer and member of the Company’s
Board of Directors. The adequacy of the directors and officers liability
insurance coverage shall be determined annually by the Board of Directors in its
reasonable discretion.
6.10    Tax Provisions.
(a)    Compliance With Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this Agreement comply with the provisions of
section 409A of the Code, so as to prevent the inclusion in gross income of any
amounts payable or benefits provided hereunder in a taxable year that is prior
to the taxable year or years in which such amounts or benefits would otherwise
actually be distributed, provided or otherwise made available to Executive. This
Agreement shall be construed, administered, and governed in a manner consistent
with this intent. Any provision that would cause any amount payable or benefit
provided under this Agreement to be includable in the gross income of Executive
under Code section 409A(a)(1) shall have no force and effect unless and until
amended to cause such amount or benefit to not be so includable (which amendment
shall be mutually agreed upon by the parties in good faith and may be
retroactive to the extent permitted by Code section 409A). Any reference in this
Agreement to Code section 409A shall also include any proposed, temporary or
final regulations, or any other guidance, promulgated with respect to such
section by the U.S. Department of the Treasury or the Internal Revenue Service.
Notwithstanding any other provision in this Agreement, to the extent any
payments hereunder constitutes nonqualified deferred compensation, within the
meaning of section 409A of the Code, and the 60-day period specified in sections
5.2(c) and 5.2(d), as applicable, begins in one taxable year and ends in a
second taxable year, then each such payment which is conditioned upon
Executive's execution of a Separation Agreement and General Release shall be
paid or provided in the later of the two taxable years.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with section 409A of the Code including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (ii) the amount of
expenses available for reimbursement, or the in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits provided, in any other calendar year, (iii) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense in incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit. For purposes

16

--------------------------------------------------------------------------------



of this Agreement, the payment of amounts equal to the COBRA premium payments as
part of the Change of Control Severance Benefit or Severance Benefit will
generally be made at approximately the same time that such COBRA premium
payments would otherwise be due but to the extent required by section 409A of
the Code in no event shall such payment be made later than the end of such
calendar year when such COBRA premium payment would be due if COBRA were
available. For purposes of this Agreement, the term “Specified Employee” shall
have the meaning set forth under section 409A(a)(2)(B)(i) of the Code and the
regulations promulgated thereunder in the year of such individual’s separation
from service. Notwithstanding anything contained in this Agreement to the
contrary, the date on which a separation from service as such term is defined in
Treas. Reg. section 1.409A-1(h) or otherwise under section 409A of the Code
occurs shall be treated as the termination of employment for purposes of
determining the timing of payments under this Agreement to the extent necessary
to have such payments under this Agreement be exempt from the requirements of
section 409A of the Code or comply with the requirements of section 409A of the
Code. The preceding provisions of this section 6.10 shall not be construed as a
guarantee by the Company of any particular tax effect to the Executive under
this Agreement, under any plan or program sponsored or maintained by the Company
or under any other agreement by and between the Executive and the Company. The
Company shall not be liable to the Executive for any additional tax, penalty or
interest imposed under section 409A of the Code nor for reporting in good faith
any payment made under this Agreement or under any such other plan, program or
agreement as an amount includible in gross income under section 409A of the
Code.
(b)    Compliance With Section 162(m) of the Code. Notwithstanding anything
herein to the contrary, if the Company reasonably anticipates that the deduction
of any payment to Executive hereunder will be limited or eliminated by the
application of Code section 162(m), which generally limits the deduction of
compensation paid by public corporations in excess of $1 million annually to
certain executives, the payment of such amount shall be delayed until the
earliest date at which the Company reasonably anticipates that the deduction of
the payment would not be limited or eliminated by the application of Code
section 162(m).
(c)    Excise Taxes Under Sections 280G and 4999 of the Code. Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that Executive shall become entitled to payments and/or benefits provided by
this Agreement or any other amounts in the “nature of compensation” (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Company or any affiliate, any person whose actions result in
a change of ownership or effective control of the Company covered by section
280G(b)(2) of the Code or any person affiliated with the Company or such person)
as a result of such change in ownership or effective control of the Company
(“Payments”) that but for this section 6.10(c) would subject Executive to the
excise tax imposed by section 4999 of the Code (“Excise Tax”), then Executive
shall be entitled to receive either (a) the full amount of the Payments or (b)
the largest portion of the Payments that would result in no portion of the
Payments being subject to the Excise Tax (the “Capped Payment”), whichever of
the foregoing amounts, after taking into account all applicable federal, state
and local income and employment taxes and the Excise Tax or any similar state or
local tax, results

17

--------------------------------------------------------------------------------



in the receipt by the Executive, on an after-tax basis, of the greatest amount
of Payments notwithstanding that all or some portion of the Payments may be
subject to the Excise Tax.
(i)    If there is a reduction pursuant to this section 6.10(c) of the Payments
to be delivered to the Executive and to the extent that an ordering of the
reduction other than by the Executive is required by section 409A of the Code or
other tax requirements, the payment reduction shall be implemented to the extent
necessary by determining the “Parachute Payment Ratio” (as defined below) for
each “parachute payment” within the meaning of section 280G of the Code
(“Parachute Payment”) and then reducing the Parachute Payments in order
beginning with the Parachute Payment with the highest Parachute Payment Ratio.
For Parachute Payments with the same Parachute Payment Ratio, such Parachute
Payments shall be reduced based on the time of payment of such Parachute
Payments, with amounts having later payment dates being reduced first. For
Parachute Payments with the same Parachute Payment Ratio and the same time of
payment, such Parachute Payments shall be reduced on a pro rata basis (but not
below zero) prior to reducing Parachute Payments with a lower Parachute Payment
Ratio. For purposes hereof, the term “Parachute Payment Ratio” shall mean a
fraction the numerator of which is the value of the applicable Parachute Payment
for purposes of section 280G of the Code and the denominator of which is the
actual present value of such payment.
(ii)    If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding which has been finally and conclusively
resolved, that the Payments have been made to, or provided for the benefit of,
the Executive by the Company which are in excess of the limitations provided in
this section 6.10(c) (referred to hereinafter as an “Excess Payment”), the
Executive shall repay the Excess Payment to the Company on demand, together with
interest on the Excess Payment at the applicable federal rate (as defined in
section 1274(d) of the Code) from the date of the Executive’s receipt of such
Excess Payment until the date of such repayment.
(d)    Tax Withholding. Notwithstanding any other provision of this Agreement,
the Company may withhold from amounts payable under this Agreement all federal,
state, local and other taxes that are required to be withheld by applicable laws
or regulations.
6.11    Legal Fees. Executive shall be entitled to be reimbursed for reasonable
legal fees and expenses Executive incurs for the good faith enforcement of any
of the terms of this Agreement. Reasonable legal fees and expenses incurred for
the good faith enforcement of any of the terms of this Agreement shall be
reimbursed on an “as incurred” basis; provided the Company shall have the right
to review documentation from Executive’s legal counsel sufficient to establish
the reasonableness and appropriateness of the claimed reimbursement. The review
contemplated by the prior sentence may be accomplished through a review process
overseen by a neutral third party with such process and neutral third party
agreed to by Executive and the Company and paid for by the Company, and the
parties shall stipulate that the third party review process will not have an
adverse effect on the ability of either the Executive or the Company to maintain
any attorney-client communication or work product privilege.

18

--------------------------------------------------------------------------------



6.12    Severability. If any portion of this Agreement shall be for any reason
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect.
6.13    Headings. The headings of this Agreement are inserted for convenience
only and are not to be considered in the construction of the provisions hereof.
6.14    Notices. All notices under this Agreement shall be in writing and shall
be deemed properly sent, (i) when delivered, if by personal service or reputable
overnight courier service, or (ii) when received, if sent by certified or
registered mail, postage prepaid, return receipt requested to the recipient at
the address indicated below or otherwise subsequently provided by one party to
the other party:




Notices to Executive:
Mark Thierer
917 Lakewood Drive
Barrington, Illinois 60010
Notices to Company:
Catamaran Corporation
Attn: Senior Vice President and Chief Human Resources Officer
1600 McConnor Parkway
Schaumburg, Illinois 60173
 
6.15    Counterparts. This Agreement may be executed in one or more
counterparts, all of which, taken together, shall constitute one and the same
agreement.



19

--------------------------------------------------------------------------------



COMPANY:
EXECUTIVE:
CATAMARAN CORPORATION
and CATAMARAN LLC




 
By: /s/ Peter J. Bensen 3/20/14
   Peter J. Bensen Date
Chairman of the Compensation Committee of
the Company’s Board of Directors
/s/ Mark Thierer 3/20/14
Mark Thierer Date
 
 








20

--------------------------------------------------------------------------------




EXHIBIT A
To Employment Agreement
Between Mark Thierer and
Catamaran Corporation and Catamaran LLC
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
This Confidential Separation Agreement and General Release (“Agreement”) is
entered into by and between Mark Thierer, an individual (“Executive”), and
Catamaran Corporation and its subsidiary, Catamaran LLC (collectively, the
“Company”):
1.     Termination of Employment. Executive acknowledges that Executive’s
employment with the Company terminated effective _____, 200__.
2.    Compensation owed. Executive acknowledges receipt of all compensation
(including, but not limited to, any and all overtime, commission, bonus payments
and all other benefits except accrued but unused vacation time) due from the
Company through the payroll period immediately prior to _____, 200__. Executive
and the Company acknowledge that Executive will receive a lump-sum payment equal
to any final compensation (including Executive’s accrued but unused vacation
time of (_____) days) accrued but not yet paid to Executive on the Company’s
next regular payday.
3.        Separation Benefit: Subject to the provisions of this Agreement, the
Company will pay Executive the benefits set forth in Article V, subsection
5.2(c) [or (d)] [or (e)](ii) and (iii) of Executive’s Employment Agreement with
the Company (“Separation Benefit”), and at the time set forth in the Employment
Agreement. The Separation Benefit does not constitute nor is it intended to be
any form of compensation to Executive for any services to the Company.
4.     Consideration. Executive acknowledges that Executive would not be
entitled to the Separation Benefit provided for in paragraph 3 above in the
absence of Executive’s signing of this Agreement, that the Separation Benefit
constitutes a substantial economic benefit to Executive, and that it constitutes
good and valuable consideration for the various commitments undertaken by
Executive in this Agreement.
5.     Parties Released. For purposes of this Agreement, the term “Releasees”
means the Company, its past and present parents, subsidiaries, divisions, and
affiliated companies; their respective predecessors, successors, assigns,
benefit plans, and plan administrators; and their respective past and present
shareholders, directors, trustees, officers, employees, agents, attorneys and
insurers.
6.     General Release. Executive, for and on behalf of Executive and each of
Executive’s personal and legal representatives, heirs, devisees, executors,
successors and assigns, hereby acknowledges full and complete satisfaction of,
and fully and forever waives, releases, acquits, and discharges Releasees from
any and all claims, causes of action, demands, liabilities, damages,
obligations, and debts (collectively referred to as “Claims”), of every kind and
nature, whether known or unknown, suspected or unsuspected, or fixed or
contingent, which Executive holds as of

A-1

--------------------------------------------------------------------------------



the date Executive signs this Agreement, or at any time previously held against
Releasees, or any of them, arising out of any matter whatsoever (with the
exception of breaches of this Agreement). This General Release specifically
includes, but is not limited to, any and all Claims:
(a)    Arising out of or in any way related to Executive’s employment with the
Company, or the termination of his employment;
(b)    Arising out of or in any way related to any contract or agreement between
Executive and the Company;
(c)    Arising under or based on the Equal Pay Act of 1963; Title VII of the
Civil Rights Act of 1964, as amended; section 1981 of the Civil Rights Act of
1866; the Americans With Disabilities Act of 1990; the Family and Medical Leave
Act of 1993; the Fair Labor Standards Act of 1938; the National Labor Relations
Act; the Worker Adjustment and Retraining Notification Act of 1988; Employee
Retirement Income Security Act of 1974 (ERISA) (excepting claims for vested
benefits, if any, to which Executive is legally entitled thereunder); the
Illinois Constitution; the Illinois Wage Payment and Collection Act; the
Illinois Minimum Wage Law, the Illinois Human Rights Act; and the Illinois
Whistleblower Act;
(d)    Arising under or based on the Age Discrimination in Employment Act of
1967 (ADEA), as amended by the Older Workers Benefit Protection Act (OWBPA), and
alleging a violation thereof based on any action or failure to act by Releasees,
or any of them, at any time prior to the effective date of this Agreement; and
(e)    Arising out of or in any way related to any federal, state, county or
local constitutional provision, law, statute, ordinance, decision, order, policy
or regulation prohibiting employment discrimination, providing for the payment
of wages or benefits, providing for a paid or unpaid leave of absence; otherwise
creating rights or claims for employees , including, but not limited to, any and
all claims alleging breach of public policy, whistleblowing, retaliation, the
implied obligation of good faith and fair dealing; any express or implied oral
or written contract, handbook, manual, policy statement or employment practice;
or alleging misrepresentation, defamation, libel, slander, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, false imprisonment, assault, battery; fraud,
negligence, or wrongful discharge.
7.     Intended Scope of Release. It is the intention of the parties and is
fully understood and agreed by them that this Agreement includes a General
Release of all Claims (with the exception of breaches of this Agreement; Claims
that may not, by statute or other legal authority be released; and Claims for
vested benefits, if any, to which Executive is legally entitled under ERISA),
which Executive holds or previously held against Releasees, or any of them,
whether or not they are specifically referred to herein. No reference herein to
any specific claim, statute or obligation is intended to limit the scope of this
General Release and, notwithstanding any such reference, this Agreement shall be
effective as a full and final bar to all Claims of every kind and nature,
whether known or unknown, suspected or unsuspected, or fixed or contingent,
released in this Agreement.

A-2

--------------------------------------------------------------------------------



8.     Executive Waiver of Rights. As part of the foregoing General Release,
Executive is waiving all of Executive’s rights to any recovery, compensation, or
other legal, equitable or injunctive relief (including, but not limited to,
compensatory damages, liquidated damages, punitive damages, back pay, front pay,
attorneys’ fees, and reinstatement to employment), from Releasees, or any of
them, in any administrative, arbitral, judicial or other action brought by or on
behalf of Executive in connection with any Claim released in this Agreement.
9.     Covenant Not to Sue. In addition to all other obligations contained in
this Agreement, Executive agrees that Executive will not initiate, bring or
prosecute any suit or action against any of Releasees in any federal, state,
county or municipal court, with respect to any of the Claims released in this
Agreement. Notwithstanding the forgoing, nothing in this Agreement shall
preclude Executive from bringing suit to challenge the validity or
enforceability of this Agreement under the Age Discrimination in Employment Act
as amended by the Older Workers Benefit Protection Act.
10.     Remedies for Breach. If Executive, or anyone on Executive’s behalf,
initiates, brings or prosecutes any suit or action against Releasees, or any of
them, in any federal, state, county or municipal court, with respect to any of
the Claims released in this Agreement (except to challenge the validity or
enforceability of this Agreement under the Age Discrimination in Employment Act
as amended by the Older Workers Benefit Protection Act), or if Executive
breaches any of the terms of this Agreement, then Executive shall be liable for
the payment of all damages, costs and expenses (including attorneys’ fees)
incurred by Releasees, or any of them, in connection with such suit, action or
breach.
11.     No Admission of Liability. Nothing in this Agreement constitutes or
shall be construed as an admission of liability on the part of Releasees, or any
of them. Releasees expressly deny any liability of any kind to Executive, and
particularly any liability arising out of or in any way related to Executive’s
employment with the Company or the termination of Executive’s employment.
12.     Post-Employment Covenants.
(a)    Executive hereby reaffirms and agrees to abide by all confidentiality and
nondisclosure obligations, nonsolicitation obligations, noncompetition
obligations and any other post-employment obligations to which Executive is
subject under any contract or agreement between Executive and the Company as
well as the Illinois Trade Secrets Act, any other Illinois statute and Illinois
common law.
(b)    Executive shall keep confidential the circumstances surrounding the
termination of Executive’s employment with the Company, as well as the existence
of this Agreement and its terms, and agrees that neither he, nor Executive’s
attorneys, nor any of Executive’s agents, shall directly or indirectly disclose
any such matters (other than to the Equal Employment Opportunity Commission, the
Illinois Human Rights Commission, or any other federal, state or local fair
employment practices agency), unless written consent is given by the Company’s
President, or unless required to comply with any federal, state or local law,
rule or order. However, this paragraph will not prohibit Executive from
disclosing the terms of this Agreement to Executive’s attorneys, accountants or
other tax

A-3

--------------------------------------------------------------------------------



consultants as necessary for the purpose of securing their professional advice,
or in connection with any suit or action alleging a breach of this Agreement.
(c)    Executive agrees that Executive will not access or attempt to access,
directly or indirectly, by any matter whatsoever, the Company’s computer
network, including without limitation, the Company’s e-mail system, the
Company’s electronic document storage and retrieval system, and the Company’s
computer network servers and related equipment.
13.     Warranty of Return of Company Property. Executive warrants and
acknowledges that Executive has turned over to the Company all equipment or
other property issued to Executive’s by the Company, along with all documents,
notes, computer files, and other materials which Executive had in Executive’s
possession or subject to Executive’s control, relating to the Company and/or any
of its customers. Executive further warrants and acknowledges that Executive has
not retained any such documents, notes, computer files or other materials
(including any copies or duplicates thereof).
14.     Warranty and Covenant of Nondisparagement. Executive (i) warrants that
during the time period between when Executive was notified of the termination of
Executive’s employment with the Company and Executive’s signing of this
Agreement Executive has not made any disparaging remarks about Releasees which
are likely to cause harm to Releasees, collectively or individually, or their
products and services (“Disparaging Remarks”) and (ii) agrees that Executive
shall not make any Disparaging Remarks following Executive’s signing of this
Agreement.
15.     Consideration Period. Executive is advised of to consult with an
attorney or other representative of Executive’s choice prior to signing this
Agreement. Executive has a period of twenty-one (21) days within which to
consider and accept the Agreement. This twenty-one (21) day period begins to run
from _____, 200_, which Executive acknowledges is the date on which Executive
received a copy of this Agreement (if not earlier). Executive agrees that any
changes or modifications (material or otherwise) made to this Agreement prior to
its execution by Executive shall not restart the twenty-one (21) day
consideration period.
16.     Revocation Period. Executive understands that Executive has the right to
revoke this Agreement at any time within seven (7) days after Executive signs it
and that the Agreement shall not become effective or enforceable until this
revocation period has expired without revocation.
17.     Resignation of Officer and Director Positions. Executive shall resign
from Executive’s position as an officer and director of the Company effective no
later than the effective date of Executive’s termination of employment with the
Company.
18.     Warranty of Understanding and Voluntary Nature of Agreement. Executive
acknowledges that Executive has carefully read and fully understands all of the
provisions of this Agreement; that Executive knows and understands the rights
Executive is waiving by signing this Agreement; and that Executive has entered
into the Agreement knowingly and voluntarily, without coercion, duress or
overreaching of any sort.

A-4

--------------------------------------------------------------------------------



19.     Severability. The provisions of this Agreement are fully severable.
Therefore, if any provision of this Agreement is for any reason determined to be
invalid or unenforceable, such invalidity or unenforceability will not affect
the validity or enforceability of any of the remaining provisions. Furthermore,
any invalid or unenforceable provisions shall be modified or restricted to the
extent and in the manner necessary to render the same valid and enforceable, or,
if such provision cannot under any circumstances be modified or restricted, it
shall be excised from the Agreement without affecting the validity or
enforceability of any of the remaining provisions. The parties agree that any
such modification, restriction or excision may be accomplished by their mutual
written agreement or, alternatively, by disposition of a court or other
tribunal.
20.     Entire Agreement/Integration. This Agreement constitutes the sole and
entire agreement between Executive and the Company with respect to the subjects
addressed in it, and supersedes all prior or contemporaneous agreements,
understandings, and representations, oral and written, with respect to those
subjects.
21.     No Waiver By the Company. No waiver, modification or amendment of any of
the provisions of this Agreement shall be valid and enforceable unless in
writing and executed by Executive and the Chairman of the Compensation Committee
of the Company’s Board of Directors.
22.     Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Executive and Executive’s personal and legal
representatives, heirs, devisees, executors, successors and assigns, and the
Company and its successors and assigns.
23.     Choice of Law. This Agreement and any amendments hereto shall be
governed by and construed in accordance with the laws of the State of Illinois,
without regard to conflicts of law principles.
COMPANY:
EXECUTIVE:
CATAMARAN CORPORATION
and CATAMARAN LLC
 
By:                                                                        
   [__________________________] Date
Chairman of the Compensation Committee
of the Company’s Board of Directors
                                                                 
Mark Thierer Date








A-5